DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Response of 14 March 2022 has been entered.
Claims 1-13 are currently pending and are considered here.

Withdrawn Rejections - 35 USC § 112(b)
The rejection of claims 1-13 under 35 U.S.C. 112(b) as being indefinite is withdrawn in view of the claim amendments in the Response of 14 March 2022.
The rejection of claims 1, 3-6 and 8-13 under 35 U.S.C. 103 as being unpatentable over the combination of Loutherback in view of Boles is withdrawn in view of the claim amendments in the Response of 14 March 2022.
The rejection of claims 1, 2, 4, 5 and 7-10 under 35 U.S.C. 103 as being unpatentable over the combination of Inglis in view of Boles as evidenced by Dean is withdrawn in view of the claim amendments in the Response of 14 March 2022.

Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully considered but they are moot in view of the new grounds of rejection herein.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Inglis et al., Journal of Micromechanics and Microengineering 21.5 (2011): 054024 (cited in IDS of 29 Sept. 2019) in view of US Patent Pub. 20130079251 to Boles (cited in IDS of 29 Sept. 2019) and Loutherback et al., AIP advances 2.4 (2012): 042107 (cited in IDS of 29 Sept. 2019), and as evidenced (for claim 6) by Holm, Lab on a Chip 11.7 (2011): 1326-1332 (cited in IDS of 29 Sept. 2019) and (for claim 7) by WBC Count (UCSF Health website).
Inglis teaches a method of purifying leukocytes from a peripheral blood sample (undiluted whole blood or blood diluted in EDTA-containing buffer), comprising: a) applying the sample comprising peripheral blood (in which leukocytes are present) to a deterministic lateral displacement (DLD) device comprising a plurality of microfluidic channels (six) each containing an array of obstacles arranged in rows and columns with each subsequent row shifted laterally with respect to a previous row (relative to an axis parallel to the direction of bulk fluid flow), wherein the obstacles differentially deflect cells greater than a critical size (including leukocytes) to a first outlet and cells of less than the critical size to a second outlet; and b) flowing the sample at a flow rate through the device (entire document, including p. 2-5, under 2. Experimental details).  While the flow rate of the sample was about 0.1-0.3 ml/minute (Fig. 5), Inglis teaches that the throughput can be increased by placing more devices in parallel (the device used had 6 devices in parallel, but Inglis teaches that the approach can be applied to many more than 6 in parallel) (p. 3, under 2.1.5. Parallel device integration).  Inglis further teaches that a flow rate of 1 ml/min could be achieved using 30 devices in parallel (which could be achieved without significant changes to the device design) (under 3.2. Discussion, 1st ¶).  
Claims 1-13 differ from Inglis in that: the microfluidic device has at least two inlets, wherein the blood sample and a fluid medium are added to separate inlets and the microfluidic channel transfers cells larger than the critical size to the fluid medium (claim 1); the obstacles comprise a shape that is asymmetric to an axis parallel to a bulk flow direction of the fluid medium (claim 1); the flow rate is 100 ml/hour (claim 1); the blood sample is in the form of an apheresis or leukapheresis sample (claim 4); and the fluid medium is a buffer medium (claim 5); the blood sample is at least 100 ml (claim 6); each of the obstacles has a cross-section shape comprising a triangle, square, rectangle, pentagon or hexagon (claim 9); the radius of curvature of an edge to an adjacent side of the obstacles is no greater than 0.25 (claim 12); and the obstacles have three or more points (claim 13).
Boles teaches a method of processing a blood sample to separate cells according to size by applying it to a microfluidic DLD device of the general type taught by Loutherback, wherein the device has multiple inlets including a sample inlet and one or more additional inlets for reagent streams, wherein the cells larger than the critical size are deflected laterally into the one or more reagent streams (entire doc, including [0005]-[0022]; [0049]-[0068]; Figs. 1-3 and 5-7).  The reagent streams can include reagents for downstream processing of the isolated cells, including, e.g., wash buffers, lysis buffers, etc. ([0005]-[0022]; [0049]-[0068]).  Boles teaches that the sample can be any type of blood sample, including whole blood or fractions thereof (e.g., platelet concentrates, buffy coat fractions, etc.), and that the cells to be isolated can be leukocytes (0005]-[0022]; [0049]-[0068]).  
Loutherback teaches a method of purifying cells (cancer cells) from a peripheral blood sample using a DLD device substantially similar to that of Inglis and comprising an array of obstacles arranges in rows and columns with each subsequent row shifted laterally with respect to a previous row (relative to an axis parallel to the direction of bulk fluid flow), wherein the obstacles differentially deflect cells greater than a critical size (including leukocytes) to a first outlet and cells of less than the critical size to a second outlet (entire document, including p. 1, last ¶ to p. 5, last full ¶; Table 1).  Inglis teaches that the use of triangular (equilateral) obstacles in the array provides for increased throughput with less clogging compared to an array with circular obstacles (p. 2, last ¶; Fig. 1).  Loutherback also provides suggestions for improving the performance of the device, including adding a separate input channel for a buffer fluid stream that would allow cells to be directed into a clean buffer solution (p. 6, first full ¶).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Inglis to isolate leukocytes from a blood sample wherein the microfluidic device contains one or more additional inlets for buffer/reagent streams such that target cells are deflected into the buffer/reagent streams as taught by Boles because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use a device with one or more additional inlets for buffer/reagent streams as taught by Boles in the method of Inglis because Boles teaches that such additional inlets can be used to incorporate additional downstream processing steps into the method (e.g., washing, lysing, etc.).  Using a device with one or more additional inlets for buffer/reagent streams as taught by Boles in the method of Inglis would have led to predictable results with a reasonable expectation of success because Boles teaches use of such additional inlets in a substantially similar device used for a substantially similar purpose as that of Inglis.
It would have further been obvious to one of ordinary skill in the art at the time the invention was made to use the method of Inglis in view of Boles to isolate leukocytes from a blood sample using a DLD device wherein the DLD array comprises triangular posts/obstacles as taught by Loutherback because it would have been obvious to combine prior art elements according to known methods to yield predictable results. One of ordinary skill would have been motivated to use triangular (rather than circular) posts/obstacles in the method of Inglis in view of Boles because Loutherback teaches that doing so provides for increased throughput with less clogging.  Using triangular posts/obstacles in the method of Inglis in view of Boles would have led to predictable results with a reasonable expectation of success because Loutherback teaches that triangular-shaped posts can be substituted for circular posts as used in Inglis in a substantially similar device used for a substantially similar purpose as in Inglis (e.g., the DLD device of Loutherback uses a similar design as that of Inglis (Loutherback, p. 2, last ¶) and Loutherback as suggests that the device is compatible with a separate input channel for a buffer fluid stream that would allow cells to be directed into a clean buffer solution as taught by Boles (Loutherback, p. 6, first full ¶)).
With respect to the recitation in claim 1 of a flow rate of at least 100 ml/hour (1.67 ml/min), Inglis teaches that a 1 ml/min flow rate could be readily achieved by using more devices in parallel and that doing so could be accomplished without significant design modifications.  Moreover, Inglis teaches that it is generally desirable in the relevant art to achieve a high throughput (i.e. high flow rate) (Inglis, under 3.2. Discussion).  Thus, it would have been obvious to carry out the method of the cited combination wherein the DLD device is modified to achieve higher throughput including a 1.67 ml/min flow rate, as doing so would simply involve adding additional parallel processing units to the device (e.g., Inglis notes that the limitation relating to the 1ml/minute flow rate (requiring 30 parallel units) is the size of the 25 mm glass slide used, and it would have been obvious to use a larger glass substrate to accommodate additional parallel units needed to achieve the desired flow rate).  Moreover, a mere duplication of parts taught by the prior art is generally not sufficient to distinguish the art (see MPEP 2144.04, VI.).
Regarding the recitation in claim 1 that the obstacles comprise a shape that is asymmetric to an axis parallel to a bulk flow direction of the fluid medium, the use of triangular posts as taught by Loutherback in an array tilted with respect to the axis parallel to a bulk flow direction results in obstacles having a shape that is asymmetric with respect to said axis (see Loutherback, Fig. 1).
Regarding claim 3 wherein the blood sample is diluted up to 5-fold, Inglis teaches that the method can utilize undiluted blood as well as diluted blood (under 2.4. Operating the device). Moreover, Loutherback teaches that the viscosity of whole blood is a limiting factor in using a similar device to that of Inglis (Loutherback, p. 4, 2nd ¶). Thus, one of ordinary skill would have recognized that the method of the cited combination could be carried out with blood at any level of dilution up to and including undiluted blood (including the range recited in claim 3).
Regarding claim 4, Boles teaches that the method can be used to treat any type of blood sample, including platelet concentrates (which can be yielded by apheresis) (Boles, [0014]).  Moreover, Inglis teaches that the method can utilize undiluted blood as well as diluted blood (under 2.4. Operating the device).  Thus, it would have been obvious that the method of the cited combination could be carried out using blood or any subproduct thereof containing leukocytes.
Regarding claim 6, Inglis teaches that it is generally desirable in the relevant art to achieve a high throughput (Inglis, under 3.2. Discussion) and one of ordinary skill would have been motivated to maximize the volume of sample processed in order to increase the yield of the desired leukocytes in the separation process.  Moreover, it would have been obvious in light of the cited combination to scale-up the device of Inglis to achieve a flow rate of at least 1.67 ml/min. (see above), which would require about 60 minutes for processing a 100 ml sample.  Holm evidences that blood diluted in EDTA can be run through a similar DLD device as in the cited combination for at least 75 minutes without clogging or degradation of performance (note that Inglis teaches dilution of blood samples in EDTA-containing buffer (Inglis, under 2.4. Operating the device)) (Holm, p. 1331, right col., 1st full ¶).  Thus, one of ordinary skill could have processed a 100 ml blood sample in the method of the cited combination with a reasonable expectation of success. 
Regarding claim 7, the UCSF website evidences that leukocytes are present in blood at a concentration of about 4.5 to 11 x 106 per ml (under Normal Results).  Thus, the use of undiluted blood as taught by Inglis would include at least the concentration of leukocytes recited in claim 7. 
Regarding claims 10 and 11, Inglis teaches using an undiluted blood sample which would include all types of leukocytes, including T-cells, CD34+ cells and NK cells.  Inglis further teaches  that the method is effective for enriching all types of leukocytes (Inglis, under 3.1. Results).
Regarding claim 12, the instant specification evidences that triangular posts such as in Loutherback have a ratio less than 0.25 (US20200025656 at [0211]).

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J YAMASAKI whose telephone number is (571)270-5467.  The examiner can normally be reached on M-F 930-6 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ROBERT J YAMASAKI/Primary Examiner, Art Unit 1657